— In an action, inter alia, for a judgment declaring that certain leased premises are subject to rent control, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Durante, J.), dated August 10, 1990, which granted the defendant’s motion for summary judgment declaring, inter alia, that the leased premises are not subject to rent control.
Ordered that the order and judgment is affirmed, with costs.
We agree with the court’s determination that the plaintiff’s tenancy of certain store premises in Queens County was commercial and thus not subject to rent control. The lease, as well as a subsequent extension agreement entered into by the parties, unambiguously stated that the premises were to be used solely for commercial purposes. Assuming that the plaintiff resided in a portion of the premises, this did not mean that the plaintiff leased a "housing accommodation” subject to rent control (see generally, 129 E. 56th St. Corp. v Harrison, 122 Misc 2d 799).
We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Miller and Santucci, JJ., concur.